Citation Nr: 0028431	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from May 1981 to 
February 1984.  

This matter arises out of a September 1998 Board decision, in 
which an increased rating was assigned for the veteran's 
service-connected paranoid schizophrenia, to 70 percent.  The 
veteran appealed that decision to the United States Court of 
Veterans Appeals (redesignated, in March 1999, as the U.S. 
Court of Appeals for Veterans Claims), because the Board also 
determined that a 100 percent schedular rating was not 
warranted.

While the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the veteran, represented by his attorney, filed a joint 
motion, in June 2000, asking the Court to vacate the Board's 
June 1998 decision insofar as it had denied an increased 
evaluation in excess of 70 percent.  The Court granted the 
parties' motion in a June 2000 order, and the case was 
returned to the Board for compliance with the directives that 
were stipulated in the joint motion.  The June 2000 order, by 
its terms, constituted the mandate of the Court.

REMAND

In the joint motion referred to by the Court in its June 2000 
order, it was indicated that the Board's September 1998 
decision was flawed, primarily because it failed to consider 
the veteran's entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disability (TDIU), after it had been determined that he met 
the schedular criteria for a 70 percent rating for his 
psychosis.  (This, it was pointed out, was a matter distinct 
from the claim referred by the Board to the RO in the 
Introduction to the September 1998 decision, regarding an 
application for TDIU benefits claimed to have been pending 
since 1990.  The matter referred to the RO by the Board was 
characterized in the joint motion as an extraschedular claim 
for TDIU.)  The principal basis for the remand was the 
opinion of the Court in Norris v. West, 12 Vet.App. 413 
(1999), a judicial precedent that had not yet been issued at 
the time of the decision of the Board.

In addition, it was noted that the Board had failed to 
consider the provisions of 38 C.F.R. § 4.16(c), which had 
been in effect at the time the veteran initiated his appeal 
in October 1996 (although since removed from the regulation 
in November 1996.)  That regulation provided, in essence, 
that, where the only compensable service-connected disability 
is a mental disorder assigned a 70 percent rating, and such 
mental disorder precludes a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder shall be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  

It was also asserted, in the joint motion, that VA had failed 
to fulfill the duty to assist the veteran in the development 
of his claim under 38 U.S.C.A. § 5107(a), by failing to 
obtain any adjudication decisions or relevant medical records 
relating to the veteran from the Social Security 
Administration.   

Given the perceived need to obtain additional records from 
the Social Security Administration, and because the pending 
matter regarding TDIU benefits arising from a 1990 action, if 
granted at the RO, would largely render moot the claim for 
TDIU benefits deemed to have arisen from the Board's 1998 
decision, it will be necessary to return this case to the RO 
for further action before a final decision may be entered by 
the Board.  

Furthermore, in order to ensure a complete record of all 
relevant treatment, the veteran should be asked to identify 
those places, if any, at which he has received treatment for 
psychiatric illness since the case was last before the Board.  
Upon the receipt of the veteran's reply to this request, an 
attempt to obtain copies of any records of treatment the 
veteran identifies should then be made.   

Under these circumstances described above, the veteran's 
claim is remanded to the RO for the following action:  

1.  The veteran should be asked to identify those 
places at which he has received treatment for his 
psychiatric illness since January 1998.  After 
obtaining any appropriate authorization, the RO 
should then attempt to obtain and associate with 
the claims file copies of any records that the 
veteran has identified, and in particular, those 
that may be located at the VA Medical Center in 
Columbia, South Carolina.  

2.  The RO should contact the Social Security 
Administration and obtain copies of any 
administrative decision and underlying medical 
records relied upon in granting Social Security 
disability benefits. 

3.  Upon completion of the development of the 
record requested by the Board and any other 
development as may be deemed appropriate by the 
RO, the RO should enter a determination regarding 
any claim for TDIU benefits pending since August 
1990.  If it is determined that no such claim is 
pending, or if that matter is denied, in addition 
to giving the veteran an opportunity to appeal 
that decision (which would not be considered by 
the Board unless a separate appeal were to be 
eventually perfected as to that matter), the RO 
should enter a determination regarding the claim 
for TDIU benefits deemed to have arisen from the 
award of the 70 percent schedular evaluation 
granted by the Board in its September 1998 
decision.  In doing so, the RO should also 
consider the applicability of the provisions of 
38 C.F.R. § 4.16(c) (1996) that existed at the 
time the veteran initiated the claim out of which 
his appeal to the Court eventually arose.  If this 
decision to deny TDIU benefits is adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
concerning all evidence added to the record since 
the last supplemental statement of the case was 
issued.  They should then be given an opportunity 
to respond, and the case returned to the Board for 
further appellate consideration, if otherwise in 
order.

Although no action by the veteran is necessary until he 
receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).



